                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                           No. 5:18-CR-235-D-1

UNITED STATES OF AMERICA

      v.                                                 ORDER TO SEAL
                                                   [DOCKET ENTRY NUMBER 393]
MARQUAVIOUS HAROLD CARR,

             Defendant.

     Upon Motion of the Defendant,        it is hereby ORDERED that Docket

Entry Number 393   be   sealed until    such time as           the   Court determines

that the aforementioned filing should be unsealed.

     SO ORDERED. This, the   --1.4.._ day of   J9-/? +e Al La A,          , 2020.




                                                  1    JAMES C. DEVER III
                                                 United States District Judge




      Case 5:18-cr-00235-D Document 395 Filed 09/24/20 Page 1 of 1
